DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed on 01 September 2021. As directed by the amendment: claims 1, 2, 8, 26, and 33-36 have been amended and claims 5, 12-25, and 27 are cancelled. Claims 1-4, 6-11, 26, and 28-36 currently stand pending in the application. 
The amendments to claims 1, 33, and 35 are sufficient to overcome the relevant drawing objection listed in the previous action as to no gap being shown between the first and second lips in the closed configuration. The amendments to figures 2 and 5 and the accompanying amendment to the specification are sufficient to overcome the relevant drawing objection listed in the previous action as to the correspondence of the dimensions of thickness and height. However, the amendments to the drawings are not sufficient to overcome the rest of the drawing objections listed in the previous action. Accordingly, the drawing objections are maintained and repeated below in relevant part. Examiner notes that the simple deletion of some reference numerals does not resolve the drawing objections 
The amendments to claims 1, 33, and 35 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) listed in the previous action. The failure to comply with the written description requirement has been resolved. The cancellation of claims 24 and 25 has rendered moot their relevant rejections under 35 U.S.C. 112(a) listed in the previous action. Accordingly, the relevant rejections of claims 1, 24, 25, 33, and 35 under 35 U.S.C. 112(a) have been withdrawn. However, the amendments to claim 26 are not sufficient to overcome the relevant rejection under 35 U.S.C. 112(a) listed in the previous action, which are repeated below in relevant part. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. 103 as anticipated by or unpatentable over Essen (US 4,061,226) have been considered but are moot because the new ground of rejection does not rely on any interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) as anticipated by Collet (US 2007/0295620) have been considered but are moot because the new ground of rejection does not rely on any interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Of particular note, Applicant contends that Collet’s cap 12 is not coaxial with the sleeve 11 when the package is in the closed configuration, because the cap and sleeve are disposed side by side in the closed configuration. Examiner respectfully submits that the commonly understood definition of coaxial is having a common axis. The cap and sleeve share a common axis that extends along the length of each and between them in the closed configuration, along the plane where the cap and sleeve meet; in addition or alternatively, the cap and sleeve share various 

Specification Objections
The disclosure filed 01 September 2021 is objected to because of the following informalities: typographical error. In the second to last sentence in paragraph 29, amendment is suggested to “In various embodiments, dimension [[D2]] D6 is uniform along the entire length of wall 64.”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the fifth section having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section (claim 26) must be shown or the feature(s) canceled from the claim(s). As shown in FIG. 4, with the first, second, third, fourth, and fifth sections being 46, 52, 48, 54, and 50, respectively, the minimum width W3 of the fifth section is not greater than a minimum width W4 of the second section and a minimum width W4 of the fourth section. No new matter should be entered. 
FIGs. 1-5 and 7 are contradictory, because cap end surface 74 includes second portion 80 defining a second lip, and FIG. 7 shows the lip is adjacent the sleeve, but FIGs. 1-5 show the cap end surface 74 at the proximal end of the cap, not at the distal end of the cap adjacent the sleeve. As to FIGs. 1-5 and 7, the written description describes cap end surface 74 as including second portion 80 defining a second lip (part adjacent sleeve), i.e. the cap end surface 74/80 should be the end surface of the cap adjacent the sleeve. This is shown in FIG. 7 (80 is labelled at the end surface of the cap adjacent the sleeve), but in FIGs. 1-5 the cap end surface 74 (and end 70, including 80) is labelled at the proximal end without the addition of new matter. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 24-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 26, the limitations regarding the relative minimum widths are not supported by the specification as originally filed. As shown in FIG. 4, with the first, second, third, fourth, and fifth sections being 46, 52, 48, 54, and 50, respectively, the minimum width W3 of the fifth section is not greater than a minimum width W4 of the second section and a minimum width W4 of the fourth section. The specification as originally filed (¶26) states that one or both of sections 52, 54 (second and fourth sections) can have a minimum width W4 that is greater than minimum width W3 of section 50 (fifth section). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 28-31, and 33-36 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 4,061,226 to Essen. 
As to claims 1-4, 7-11, and 28-31, Essen discloses a package fully capable of use for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding an elongate spinal implant such as a pin of appropriate size), the package comprising a sleeve (22 and 28) having a proximal end surface (at proximal end of 22 facing 42, shown exposed in Fig. 6) and defining a cavity (interior of 22 and interior of 28 including interior of 35, i.e. negative space inside 22 and 28), shown in Fig. 3; and a cap (42) having a distal end surface (distal end of 42 facing 22, shown exposed in Fig. 6) and defining an aperture, shown in Fig. 3, the cavity and the aperture being sized and shaped to together house the spinal implant (interpreted as intended use as supra; fully capable of together housing an implant of appropriate size) (col. 2 / ll. 33-35, 66-67); e.g. adjacent 24s) having a third minimum width (could be measured as shown in the annotated figure, adjacent 24s, or at very distal tip of cavity), the third minimum width being less than the second minimum width, shown in the annotated figure, the second section being positioned between the first section and the third section; wherein the cavity comprises a fourth section (interior of 28 in closed configuration, shown in Fig. 3) having a fourth minimum width (dimension measured from left to right in Fig. 3 at distal end of interior of 28), the fourth minimum width being greater than the third minimum width, the fourth section being positioned between the first section and the second section; and the cavity comprises a fifth section having the fourth minimum width, the fifth section being positioned between the second section and the third section; wherein the package comprises a material that is flexible (at least at the hinge); wherein the package is monolithic (made of one piece), shown in Figs. 3 and 6; wherein the cap (42) is monolithic, shown in Figs. 3 and 6; wherein the package includes only one hinge (44) connecting the cap to the sleeve; wherein the package includes a wall (of 22) that surrounds the cavity, the wall including a planar top surface (at top surface of rim of 22) and an opposite planar bottom surface (bottom exterior surface of 22). 

    PNG
    media_image1.png
    748
    529
    media_image1.png
    Greyscale

As to claims 33 and 34, Essen discloses a package fully capable of use for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding an elongate spinal implant such as a pin of appropriate size), the package comprising a sleeve (22 and 28) having a proximal end surface (at proximal end of 22 facing 42, shown exposed in Fig. 6) and defining a cavity (interior of 22 and interior of 28 including interior of 35, i.e. negative space inside 22 and 28), shown in Fig. 3; and a monolithic cap (42) having a distal end surface (distal end of 42 facing 22, shown exposed in Fig. 6) and defining an aperture, shown in Fig. 3, the cavity and the aperture being sized and shaped to together house the spinal implant (interpreted as intended use as supra; fully capable of together housing an implant of appropriate size) (col. 2 / ll. 33-35, 66-67); wherein a first portion of the proximal end surface (portion adjacent 44) and a first portion of the distal end surface (portion adjacent 44) are joined to define a hinge (44) (col. 2 / ll. 68 – col. 3 / ll. 2), shown in Fig. 6, the proximal end surface including a second portion (portion adjacent 28) defining a first lip (portion of rim of 22 against which hinge 29 abuts, shown in Figs. 3 and 6), the distal end surface including a second portion (portion opposite 44) defining a second lip (portion of distal rim of 42 that abuts the closed hinge 29 in the closed configuration, shown in Fig. 3), wherein the package is movable between a closed configuration in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, shown in Fig. 3, and an open configuration in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the aperture while remaining positioned inside of the cavity (in a configuration where the cap 42 is opened into the position of Fig. 6 while the sleeve parts 22 and 28 remain in the configuration of Fig. 3, with the implant still in the cavity), the package being free of any obstructions between the cavity and the aperture when the package is in the closed configuration (the cavity and aperture open into each other, 

As to claims 35 and 36, Essen discloses a package fully capable of use for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding an elongate spinal implant such as a pin of appropriate size), the package consisting of a sleeve (22 and 28) having a proximal end surface (at proximal end of 22 facing 42, shown exposed in Fig. 6) and defining a cavity (interior of 22 and interior of 28 including interior of 35, i.e. negative space inside 22 and 28), shown in Fig. 3; and a monolithic cap (42) having a distal end surface (distal end of 42 facing 22, shown exposed in Fig. 6) and defining an aperture, shown in Fig. 3, the cavity and the aperture being sized and shaped to together house the spinal implant (interpreted as intended use as supra; fully capable of together housing an implant of appropriate size) (col. 2 / ll. 33-35, 66-67); wherein a first portion of the proximal end surface (portion adjacent 44) and a first portion of the distal end surface (portion adjacent 44) are joined to define a hinge (44) (col. 2 / ll. 68 – col. 3 / ll. 2), shown in Fig. 6, the proximal end surface including a second portion (portion adjacent 28) defining a first lip (portion of rim of 22 against which hinge 29 abuts, shown in Figs. 3 and 6), the distal end surface including a second portion (portion opposite 44) defining a second lip (portion of distal rim of 42 that 

Claims 1-3, 6-8, 11, 26, 28-31, and 33-36 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2007/0295620 to Collet et al. (hereinafter, “Collet”). 
As to claims 1-3, 6-8, 11, 26, and 28-31, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the 

As to claims 33 and 34, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding a spinal implant such as a pin or screw of appropriate size), shown in Figs. 13a-13b, the package comprising a sleeve (11) having a proximal end surface (interior face of 11 that faces and abuts 12) and defining a cavity (recess in interior face of 11, including 2 and 5); and a monolithic cap (12) having a distal end surface (interior face of 12 that faces and abuts 11; in the closed configuration of Fig. 13a, if the cap is closer to the practitioner, the distal end of 12 is adjacent 11 and the proximal end of 11 is adjacent 12) and defining an aperture (recess in interior face of 12), the cavity and the aperture being sized and shaped to together house the spinal implant (¶122); wherein a first portion (at 9 along interior face of 11) of the proximal end surface and a first portion (at 9 along interior face of 12) of the distal end surface are joined to define a hinge (at 9, that allows the sleeve and cap to pivot about axis 9), shown in Figs. 3c-3d (¶131, 140), the proximal end surface including a second portion (along interior face of 11 at end opposite 9) defining a first lip (curved portion of interior face that creates mouth 14), the distal end surface including a second portion (along interior face of 12 at end opposite 9) defining a second lip (curved portion of interior face that creates mouth), wherein the package is movable between a closed configuration, shown in Fig. 13a, in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, and an open configuration, shown in Fig. 13b, in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the 

As to claims 35 and 36, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding a spinal implant such as a pin or screw of appropriate size), shown in Figs. 13a-13b, the package consisting of a sleeve (11) having a proximal end surface (interior face of 11 that faces and abuts 12) and defining a cavity (recess in interior face of 11, including 2 and 5); and a monolithic cap (12) having a distal end surface (interior face of 12 that faces and abuts 11; in the closed configuration of Fig. 13a, if the cap is closer to the practitioner, the distal end of 12 is adjacent 11 and the proximal end of 11 is adjacent 12) and defining an aperture (recess in interior face of 12), the cavity and the aperture being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Essen. 
Essen discloses wherein the cap (42) includes a body comprising opposite inner and outer surfaces, the inner surface defining a nib (46) in communication with the aperture, the cap comprising a flange (outer rim at distal end of 42) extending outwardly from the outer surface, shown in Fig. 6, but is silent as to the inner surface defining a recess in communication with the aperture. 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Essen in view of U.S. Patent Application Publication No. US 2020/0155207 to D’Andrea et al. (hereinafter, “D’Andrea”). 
Essen discloses wherein the sleeve includes an inner surface defining the cavity and an opposite outer surface, but is silent as to wherein the outer surface comprises a plurality of spaced apart bumps. 
D’Andrea teaches a package (102) comprising a sleeve (110) including an inner surface defining a cavity and an opposite outer surface, and the outer surface comprises a plurality of spaced apart bumps (162), shown in FIG. 1, which serve as finger grips to facilitate gripping of the package (¶8,16). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Essen’s sleeve with a plurality of spaced apart bumps along the outer surface, to provide finger grips to facilitate gripping of the package, as taught by D’Andrea. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/SI MING KU/Primary Examiner, Art Unit 3775